MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Aug 28 2020, 8:39 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Nathan D. Hoggatt                                        David L. Joley
Fort Wayne, Indiana                                      Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Andrew Romer,                                            August 28, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         20A-DC-651
        v.                                               Appeal from the
                                                         Wells Superior Court
Theresa Romer,                                           The Honorable
Appellee-Respondent                                      Andrew K. Antrim, Judge
                                                         Trial Court Cause No.
                                                         90D01-1805-DC-40



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020                    Page 1 of 10
                                               Case Summary
[1]   Andrew Romer (“Father”) appeals the trial court’s order allowing Theresa

      Romer (“Mother”) to move their child to Alaska. Though this is a very close

      case, our highly deferential standard of review compels us to affirm.



                               Facts and Procedural History
[2]   The following statement of facts is based primarily on the trial court’s findings

      of fact, none of which Father challenges.1 Father and Mother began dating in

      2009 and married in 2016. They have one child together, a daughter, L.R., born

      in October 2017. Mother had been married twice before and has three children

      from those marriages, including two school-age daughters who have lived with

      L.R. since she was born and who are very close with her.


[3]   Between 2013 and 2018, Father was violent toward Mother on five occasions.

      The last two times occurred after L.R. was born and in L.R.’s presence. After

      the final incident, in March 2018, Father and Mother separated, and Mother

      obtained a protective order. Father did not see L.R. for the next eight months.


[4]   Father filed for divorce in May 2018. In May 2019, Father and Mother reached

      a settlement. Among other things, they agreed that Mother would have primary




      1
        The trial court’s findings of fact consist largely of a recitation of testimony given at the relocation hearing. It
      is apparent that the court was accepting as true the referenced testimony, but we encourage it to avoid this
      practice in the future. See Pitcavage v. Pitcavage, 11 N.E.3d 547, 553 (Ind. Ct. App. 2014), reh’g denied.

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020                          Page 2 of 10
      custody of L.R. and that Father would have limited parenting time until May

      2020, when he would have full parenting time under the Indiana Parenting

      Time Guidelines. The trial court signed off on the settlement on May 13, and

      Mother voluntarily relinquished the protective order a few days later. At the

      time, both parties were living in or near Wells County.


[5]   In June 2019, one month after the divorce was finalized, Mother reconnected

      with Craig Schwartz, a family friend who Mother had known for twenty-four

      years but who had been living in Alaska since the late 1990s. They spoke every

      day, and by July or August, the relationship turned romantic. They saw each

      other in person for the first time in September, when Schwartz spent two weeks

      in Indiana. In October, Mother visited Schwartz in Alaska, and they decided to

      get married.


[6]   Mother and Schwartz had a discussion about where they would live. Mother

      was working as a nurse’s aide and was sending L.R. to daycare three days a

      week. Schwartz owned a construction business in Alaska and was making

      about five times as much as Mother. He also owned a house where he lived

      with three of his children. The house had five bedrooms, and Schwartz was in

      the process of adding a sixth. If Mother and L.R. moved to Alaska, Mother

      would not work and would not have any daycare expenses, and L.R. would

      have her own bedroom. For those reasons, and because Schwartz would not be

      able to recreate his construction business in Indiana, it was decided that Mother

      would move to Alaska with L.R. and her two older daughters, whose father

      agreed to the move.

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020   Page 3 of 10
[7]   In early November, Mother filed a Notice of Intent to Relocate indicating that

      she would be marrying Schwartz on December 1 and that she intended to move

      to Alaska with L.R. on December 27. Father objected to L.R. being moved and

      asked that he be awarded primary custody if Mother were to move.


[8]   The trial court held a hearing on the matter over two days in December.

      Mother confirmed that she and Schwartz had gotten married on December 1,

      the date indicated in her notice. She acknowledged that she and Father have

      gotten along very well since the divorce and that L.R. loves Father, but she also

      testified that L.R. had only spent a few overnights with Father since the parties

      separated (consistent with the limited parenting time agreed to in the

      settlement), she has handled all of L.R. medical appointments, L.R. does not

      like to be away from her, and it would be very traumatic for L.R. to be

      separated from Mother and her older sisters. Father also testified and called

      several witnesses who attested to his close relationship with L.R.


[9]   After the hearing, the trial court issued an order allowing Mother to move L.R.

      to Alaska. At Mother’s request, the court issued findings of fact and conclusions

      thereon pursuant to Indiana Trial Rule 52(A). The court found the facts stated

      above but also found that there is an “extreme distance” between Indiana and

      Alaska, “Mother’s move will place an extreme hardship and expense” on

      Father, and “the feasibility of [preserving] the relationship between [Father and

      L.R.] through suitable parenting time considering the financial restraints on all

      parties will be extremely difficult with Mother’s proposed move.” Appellant’s

      App. Vol. II pp. 17-18. However, it ultimately concluded that the move would

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020   Page 4 of 10
       be in good faith and for a legitimate reason and would be in L.R.’s best interest.

       The court ordered Mother to bring L.R. to Indiana for three two-week visits per

       year, twice at Mother’s expense and once at Father’s expense.


[10]   Father now appeals.



                                     Discussion and Decision
[11]   Father contends that the trial court erred by allowing Mother to relocate L.R. to

       Alaska. Where, as here, a trial court enters findings of facts and conclusions

       thereon under Trial Rule 52(A), we generally review whether the evidence

       supports the findings and then whether the findings support the conclusions and

       judgment. T.L. v. J.L., 950 N.E.2d 779, 783 (Ind. Ct. App. 2011), reh’g denied.

       However, Father does not challenge any of the trial court’s findings of fact, so

       we need only determine whether those findings support the court’s conclusions

       and judgment.2 In doing so, we remain mindful that trial courts are afforded

       particular deference in family-law matters, given their unique, direct




       2
        At the end of his opening brief, Father says the following, under the heading “Findings not supported by
       evidence”:
                Over Father’s counsel’s objection (Tr. p. ) [sic], Mother was permitted to be led through
                thirty-five (35) pages of transcript where her counsel led Mother to respond she was in
                fear essentially for a decade, suffered abuse, etc. However, this is the very first time these
                stories were told. And further, three of the tales allegedly occurred before their Child’s
                birth, and the fourth asks for speculation on the physics of a disintegrating coffee cup. In
                essence, this was not an issue for the trial court’s concern, yet it is the only negatives that
                can be put out into the marketplace or ideas, but only for red herring distraction.
        Appellant’s Br. p. 16. He does not support this argument with any citations to the record, nor does he
       identify any specific findings of fact he believes are incorrect.

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020                         Page 5 of 10
       interactions with the parties and their superior position to ascertain information

       and apply common sense. Id. at 784.


[12]   Indiana Code section 31-17-2.2-5(e) provides that when a nonrelocating parent

       objects to the proposed relocation of a child, “[t]he relocating individual has the

       burden of proof that the proposed relocation is made in good faith and for a

       legitimate reason.” Subsection (f) provides that if the relocating individual

       meets that burden, “the burden shifts to the nonrelocating parent to show that

       the proposed relocation is not in the best interest of the child.” Here, the trial

       court concluded that Mother met her burden under subsection (e) and that

       Father did not meet his burden under subsection (f). Father challenges both

       conclusions.


                         I. Good Faith and Legitimate Reason
[13]   Father first argues that the trial court erred by concluding that Mother’s

       relocation is made in good faith and for a legitimate reason. “[I]t is common in

       our society that people move to live near family members, for financial reasons,

       or to obtain or maintain employment.” T.L., 950 N.E.2d at 787-88. “We infer

       that these and similar reasons . . . are what the legislature intended in requiring

       that relocation be for ‘legitimate’ and ‘good faith’ reasons.” Id. at 788. Here,

       Father notes that Mother filed her notice of intent to relocate just six months

       after the divorce was finalized, Mother will not be working in Alaska, Mother

       has no family in Alaska, and this is Mother’s fourth marriage. However, the

       trial court made several findings that support its conclusion on this issue.


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020   Page 6 of 10
[14]   Specifically, the court found that: Mother rekindled her relationship with

       Schwartz during the summer of 2019, several months before she filed her notice

       of intent to relocate; the relationship eventually became romantic; the

       relationship intensified as Schwartz spent time in Indiana in September; she

       traveled to Alaska in October and Schwartz proposed during her visit; and she

       married Schwartz in December. The court also found that Schwartz owns his

       own construction company in Alaska, earns much more money than Mother,

       and would be unable to recreate his business in Indiana, “as he had spent a

       great amount of time in Alaska to create the construction business and the

       necessary contacts to maintain such business.” Appellant’s App. Vol. II p. 13.

       Finally, the court found that Mother and Schwartz had a “difficult” discussion

       about whether they would live in Alaska or Indiana, an indication that Mother

       did not come to her decision lightly. Id. In light of these findings, we affirm the

       trial court’s conclusion that Mother has a good-faith and legitimate reason for

       relocating to Alaska.3




       3
           Father argues:

                  Mother entered into the mediated Marital Settlement Agreement with Father and agreed
                  to phase in Father’s full custody, while she was in a romantic relationship with another
                  gentleman. Mother did not inform Father of her relationship with this new man or her
                  intent of moving to the doorsteps of the Kremlin at the time of the Decree, which shows
                  she acted in bad faith in seeking to relocate so soon after the mediated Marital Settlement
                  Agreement and that she did not have a legitimate reason to relocate.
       Appellant’s Br. p. 12. Father does not cite any evidence that Mother was in a “romantic relationship” with
       Schwartz, or had the intent to move to Alaska, when the divorce case was settled in May 2019. Mother
       testified that she did not reconnect with Schwartz until June and that the relationship did not become
       romantic until July or August.

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020                       Page 7 of 10
                                             II. Best Interest
[15]   Father also challenges the trial court’s conclusion that the move to Alaska is in

       L.R.’s best interest. Our review of the best-interest determination “requires us to

       view the evidence in a light most favorable to the trial court’s decision and defer

       to the trial court’s weighing of the evidence.” T.L., 950 N.E.2d at 788-79.


[16]   Father argues that, if L.R. moves to Alaska, he “would be unable to maintain

       his current parenting time schedule” or to “exercise his opportunity for

       additional parenting time.” Appellant’s Br. p. 16. He notes that he “has regular,

       significant contact with [L.R.] that would not continue if [L.R.] were allowed to

       relocate with Mother.” Id. And he points out that the move would make it very

       hard for him to be involved in L.R.’s “milestones, education, extra-curricular

       activities, and other events, such as holidays and birthdays.” Id.


[17]   All of this is true, but again, the trial court made several findings that support its

       best-interest determination. The court found that L.R. is closely bonded with

       Mother and her two older sisters, and it would be very traumatic for her to be

       separated from them. It also found that Schwartz makes enough money that

       Mother would not have to work in Alaska and would not have any daycare

       expenses. And it found that Mother has been L.R.’s primary caregiver for her

       entire life (and for one eight-month stretch her sole caregiver), and L.R. had

       only spent a few overnights with Father since the parties separated in March

       2018.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020   Page 8 of 10
[18]   The trial court also found that “there is a pattern of domestic and family

       violence perpetrated by [Father] against [Mother], including incidents in the

       presence of [L.R.].” Appellant’s App. Vol. II p. 12. Father asserts that this

       finding was based on “Mother’s self-serving statement of uncorroborated

       violence from years gone by.” Appellant’s Br. p. 13. We make several

       observations. First, while Father made a relevance objection to Mother

       testifying about pre-divorce domestic violence, he does not appeal the trial

       court’s decision to allow that testimony. Second, when Father testified, he did

       not deny or contradict any of Mother’s testimony about domestic violence. And

       third, as Father himself acknowledges, the factors listed in Indiana Code section

       31-17-2-8, including “[e]vidence of a pattern of domestic or family violence by

       either parent,” can be considered in relocation cases. Id. at 14 (citing T.L., 950

       N.E.2d at 785). While all involved agree that the violence stopped after the

       parties separated and that Father and Mother were getting along well by the

       time Mother filed her notice of intent to relocate, the history of violence, some

       in the presence of L.R., was certainly a valid consideration by the trial court. In

       short, we believe this finding, along with the other findings noted above,

       supports the trial court’s decision that moving to Alaska with Mother is in

       L.R.’s best interest.


[19]   Father cites two cases where trial courts concluded that proposed relocations

       were not in the best interest of the children, and we affirmed. See DeCloedt v.

       Wagaman, 15 N.E.3d 123 (Ind. Ct. App. 2014); T.L., 950 N.E.2d 779. But those

       decisions are entirely consistent with our decision here. Both cases were close


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020   Page 9 of 10
       calls, just like this case is a close call. See DeCloedt, 15 N.E.3d at 131 (“This is

       obviously a close case, and the dissolution court was forced to make a very

       difficult decision.”); T.L., 950 N.E.2d at 791 (acknowledging that “other

       reasonable conclusions than that reached by the trial court in the present case

       were possible”). Precisely for that reason, we deferred to the trial courts. We do

       the same here.


[20]   Affirmed.


       Bailey, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-651 | August 28, 2020   Page 10 of 10